NUMBER 13-19-00591-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                  IN THE INTEREST OF I.M.V., A CHILD


                    On appeal from the 267th District Court
                          of Victoria County, Texas.


                 ORDER TO FILE APPELLEE’S BRIEF
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This cause is before the Court on the Texas Department of Family and Protective

Services’ (Department) first motion for extension of time to file its brief. This Court,

having fully examined and considered the Department’s motion, is of the opinion that,

in the interest of justice, the Department’s first motion for extension of time to file its brief

should be granted pursuant to this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited
deadlines and procedures.      See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. The appellee's brief is due 20 days

after the date the appellant’s brief was filed.      TEX. R. APP. P. 38.6(a), (b).     The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that

appeals are brought to final disposition within 180 days of the date the notice of appeal

is filed. TEX. R. JUD. ADMIN. 6.2(a). In accordance with the limited time for consideration

of these appeals, this Court requires strict adherence to the briefing rules in appeals of

parental termination cases, such as this appeal, and looks with disfavor upon the delay

caused by requests for extensions of time to file the brief. See TEX. R. APP. P. 38.6; see

also id. R. 28.4.

      The Department’s first motion for extension of time to file its brief is hereby

GRANTED, and the Department is hereby ORDERED to file its appellate brief with this

Court on or before 5:00 p.m. on January 15, 2020. Further motions for extension of time

will not be favorably entertained by this Court, absent truly extraordinary circumstances

alleged and supported by appropriate argument, authority, and any necessary evidence.

      IT IS SO ORDERED.

                                                                       PER CURIAM

Delivered and filed the
3rd day of January, 2020.